Citation Nr: 0818795	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-21 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant may be considered the veteran's 
surviving spouse to establish her entitlement to dependency 
and indemnity compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran's military discharge documents reflect that his 
active duty service was from May 1970 to December 1971.  He 
died in March 2001.  The appellant claims she is his rightful 
surviving spouse.  She appealed to the Board of Veterans' 
Appeals (Board) from an April 2005 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The appellant and the veteran were married in October 
1977.

2.  The appellant's marriage to the veteran was terminated by 
divorce in February 1995.

3.  The veteran died in March 2001.


CONCLUSION OF LAW

The criteria are not met to recognize the appellant as the 
veteran's surviving spouse for VA death benefits' purposes.  
38 U.S.C.A. §§ 101, 103, 1310, 1541, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.50-3.54 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist Claimants

Under the provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 
5106, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007), VA has duties to notify and to 
assist claimants.  However, because the record in this case 
shows that undisputed facts render the appellant ineligible 
for death benefits, the duties to notify and assist do not 
apply.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 
821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 
(June 23, 2004).

Analysis

The relevant facts in this case are not in dispute and may be 
briefly summarized.  The appellant and the veteran were 
married in October 1977 and divorced in February 1995.  The 
veteran passed away in March 2001.

Written communications received from the appellant reflect 
the unfortunate circumstances of her marriage to the veteran.  
These communications reflect that the veteran became addicted 
to alcohol and drugs and became abusive toward the appellant 
and the three daughters she had with the veteran.  She also 
recalled that, even after her divorce from the veteran, she 
paid his bills and continued to take care of him.  The 
veteran's abusive behavior has been corroborated by 
supporting communications from the appellant's friends as 
well as a friend and fellow service member of the veteran.  
The appellant has stated that she divorced the veteran to 
guarantee her own safety as well as the safety of her and the 
veteran's three daughters.  

VA death benefits, including death pension, death 
compensation and DIC, are payable to a veteran's surviving 
spouse under certain circumstances.  38 U.S.C.A. §§ 1310, 
1541(a).

A surviving spouse means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death.  38 C.F.R. § 3.50(b).  For VA benefits 
purposes, a marriage means a marriage valid under the law of 
the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. § 103(c); 
38 C.F.R. § 3.1(j).  The appellant has the burden to 
establish her status as a rightful claimant.  Sandoval v. 
Brown, 7 Vet. App. 7, 9 (1994).

In this case, unfortunately, accepting everything she claims 
as true, the appellant still may not be considered the 
veteran's lawful surviving spouse.  The record clearly 
indicates she and the veteran were divorced at the time of 
his death, and even she does not dispute this fact.  She also 
does not dispute the validity of their divorce.  A valid 
marriage between the appellant and the veteran at the time of 
his death is a basic requirement for recognition as his 
surviving spouse.  Only a "surviving spouse" may qualify 
for pension, compensation, or DIC benefits, and at the time 
of the veteran's death in March 2001, the appellant was not 
married to him.  The legal criteria governing the status of a 
deceased veteran's widow as a surviving spouse are clear and 
specific, and the Board is bound by them.

No other laws or regulations, e.g., those governing "deemed 
valid marriages," are applicable in this case.  See 
38 U.S.C.A. §§ 103, 1102, 1304, 1541; 38 C.F.R. §§ 3.52, 
3.53, 3.54.

The Board appreciates the appellant's argument that she 
virtually had no choice but to divorce the veteran due to his 
abuse.  However, the Board is bound by the statutes, 
regulations, and the precedential decisions of the appellate 
courts, and it is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  It has been held that 
the authority to award equitable relief under § 503(a) is 
committed to the discretion of the Secretary, and that the 
Board is without jurisdiction to consider that which is 
solely committed to the Secretary's exercise of that 
discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).

Where, as here, the law and not the evidence is dispositive, 
the appeal must be denied for failure to state a claim upon 
which relief may be granted.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

Moreover, the benefit of the doubt doctrine is inapplicable 
because the issue on appeal involves the appellant's status 
as a claimant.  See, e.g., Rogers v. Derwinski, 2 Vet. 
App. 419, 422 (1992); Aguilar v. Derwinski, 2 Vet. App. 21, 
23 (1991).


ORDER

The claim for recognition of the appellant as the veteran's 
surviving spouse for purposes of receiving VA death benefits 
is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


